                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: RAH COLOR TECHNOLOGIES                      Case Nos. 18-md-02874-SI
                                         LLC PATENT LITIGATION                                        18-cv-07465-SI
                                   8
                                                                                            ORDER GRANTING RAH’S MOTION
                                   9
                                                                                            TO DISMISS EFI’S THIRD AMENDED
                                  10                                                        COMPLAINT, WITH LEAVE TO
                                                                                            AMEND
                                  11
                                                                                            Re: Dkt. Nos. 79 (18-md-02874-SI)
                                  12     This Order Relates to:                                           76 (18-cv-07465-SI)
Northern District of California
 United States District Court




                                  13     Electronics for Imaging, Inc. v. RAH Color
                                         Technologies LLC, Case No. 18-cv-07465-
                                  14     SI
                                  15

                                  16

                                  17

                                  18          Electronics for Imaging, Inc. (“EFI”) has filed a third amended complaint which seeks

                                  19   declaratory judgment of non-infringement of four patents held by RAH Color Technologies LLC

                                  20   (“RAH”). Dkt. No. 73.1 The background facts and legal standard applicable to this Order are

                                  21   outlined more fully in the Court’s prior ruling issued June 3, 2019. See Dkt. No. 71. RAH now

                                  22   moves to dismiss Claims 3 and 4 of the third amended complaint, related to United States Patent

                                  23   Nos. 8,416,444 (“the ’444 patent”) and 8,760,704 (“the ’704 patent”). Dkt. No. 76 (“Mot.”). RAH

                                  24   argues that the Court should dismiss these claims, primarily arguing that its recent letter covenanting

                                  25   not to sue EFI on these patents deprives this Court of subject matter jurisdiction. The Court held a

                                  26   hearing on the motion on August 16, 2019, and EFI subsequently submitted documents to RAH and

                                  27          1
                                                 Unless otherwise noted, citations to the docket refer to the docket sheet in Case No. 18-cv-
                                  28   7465 rather than to the master docket sheet in the multidistrict litigation. Page numbers in this Order
                                       refer to those assigned by the Court’s Electronic Case Filing (ECF) system at the top of the page.
                                   1   to the Court for in camera review.

                                   2          The Federal Circuit has recognized that “where a patent holder accuses customers of direct

                                   3   infringement based on the sale or use of a supplier’s equipment, the supplier has standing to

                                   4   commence a declaratory judgment action if . . . the supplier is obligated to indemnify its customers

                                   5   from infringement liability . . . .” Arris Grp., Inc. v. British Telecomms. PLC, 639 F.3d 1368, 1375

                                   6   (Fed. Cir. 2011). RAH concedes that if EFI has an obligation to indemnify one of its customers on

                                   7   the ’444 and ’704 patents, then jurisdiction exists. See, e.g., Mot. at 7; Ex. C at 3.

                                   8          Although EFI does not plead facts regarding indemnification in its third amended complaint,

                                   9   it has submitted a declaration stating that it has an obligation to indemnify one of its customers for

                                  10   any patent infringement challenges against products sold to the customer by EFI. Dkt. No. 97-2,

                                  11   Weiss Decl. ¶¶ 2-6. The papers EFI submitted in camera support the statements made in the Weiss

                                  12   declaration, and EFI confirmed at the hearing that its obligation includes indemnification on the
Northern District of California
 United States District Court




                                  13   ’444 and ’704 patents. RAH nevertheless urges that the Court dismiss Claims 3 and 4 with prejudice

                                  14   because EFI did not previously raise indemnification as a basis for jurisdiction. The Court will not

                                  15   dismiss Claims 3 and 4 on these grounds, where it is now clear that jurisdiction lies.

                                  16          The Court concludes that it has jurisdiction over Claims 3 and 4 of EFI’s third amended

                                  17   complaint. However, because EFI has not pled indemnification as the basis for jurisdiction, the

                                  18   Court GRANTS RAH’s motion to dismiss the complaint, with leave to amend. EFI shall file its

                                  19   fourth amended complaint, to add allegations regarding indemnification, by September 4,

                                  20   2019.2 If the exhibits to EFI’s fourth amended complaint are identical to those filed with the third

                                  21   amended complaint, EFI need not provide the Court with a courtesy copy of the new complaint.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 28, 2019

                                  24                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  25                                                     United States District Judge
                                  26          2
                                                On the afternoon of the August 16, 2019 hearing, counsel for RAH filed a joint motion to
                                  27   stay proceedings in its case against Xerox Corporation on the basis of settlement talks. Case No.
                                       18-md-2874, Dkt. No. 97. Neither RAH nor EFI flagged the pending settlement as potentially
                                  28   impacting the issues addressed in today’s Order. If the basis for jurisdiction in this case changes in
                                       the future, the parties shall promptly inform the Court.
                                                                                         2
